Motion to dismiss appeal from decree entered December 8, 1961 granted, with $10 costs, *618unless the appellants procure the record on appeal and appellants’ points to he served and filed on or before April 16, 1962, with notice of argument for the May 1962 Term of this court, said appeal to foe argued or submitted when reached. Respondents’ points are to be served and filed on or before April 30, 1962. Motion to dismiss appeal from order entered October 25, 1961 granted in view of the appeal from the decree, entered on December 8, 1961. The appellants are directed to file the requisite security for costs as required by section 298 of the Surrogate’s Act within 10 days from the date of entry of the order herein. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.